DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“device” in claim 1
“transport engineless refrigeration unit” in claim 1
“power take module” in claim 12
“power take off unit” in claim 12
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "at least one device external to the controller" in ln 8.  This limitation is unclear and confusing because is unclear how does it relates to the previous mentioned “a plurality of vehicle devices”.
Claim 1 recites the limitation "at least one device external to the controller" in ln 10.  This limitation is unclear and confusing because is unclear how does it relates to the previous mentioned “a plurality of vehicle devices” and “at least one device external to the controller” in line 8.
Claim 1 recites the limitation "the vehicle engine" in ln 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "a device data connection" in ln 2.  This limitation is unclear and confusing because is unclear how does it relates to the previous mentioned “a plurality of device data connections”.
Claim 2 recites the limitation "a transport engineless refrigeration unit" in ln 2.  This limitation is unclear and confusing because is unclear how does it relates to the previous mentioned “a transport engineless refrigeration unit”.
Claim 4 recites the limitation "at least one device external to the controller" in ln 3.  This limitation is unclear and confusing because is unclear how does it relates to the previous mentioned “a plurality of vehicle devices”.
Regarding claim 4, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites the limitation "the data connections" in ln 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "any connected devices" in ln 4.  This limitation is unclear and confusing because is unclear how does it relates to the previous mentioned “a plurality of vehicle devices” and “at least one device external to the controller”.
Regarding claim 6, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 recites the limitation "the devices" in ln 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "at least one device external to the controller" in ln 1.  This limitation is unclear and confusing because is unclear how does it relates to the previous mentioned “a plurality of vehicle devices” and “at least one device external to the controller” in line 8.
Claim 10 recites the limitation "at least one device external to the controller" in ln 1.  This limitation is unclear and confusing because is unclear how does it relates to the previous mentioned “a plurality of vehicle devices” and “at least one device external to the controller” in line 8.
Claim 13 recites the limitation "the truck" in ln 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the power module" in ln 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicants admitted prior art (see Fig 1-2 and ¶ 82-95 of applicant’s disclosure US 20210101447), hereinafter referred to as AAPA, in view of Wenger et al. (US 20200207326), hereinafter referred to as Wenger. 

Re claims 1-2, 11, 13-15, AAPA teaches a vehicle comprising a transport engineless refrigeration unit (¶ 82, “TERU”) comprising a temperature sensor (105) and a control system, the control system comprising:
a controller (102) for communication between a vehicle (107) and a plurality of vehicle devices (110 and 103), the controller comprising:
a vehicle data connection (106) for transmitting data to and from a vehicle (e.g. ¶ 90, “This establishes communication between the vehicle 107 and the controller 102 via the two-way data link 106”);
a vehicle engine on/off connection (108) for triggering start-up of the vehicle engine (e.g. ¶ 90, “wake signal is sent to the vehicle 107 from the controller via the wake signal line 108”);
a device data connection (112), wherein each device data connection transmits data to and from at least one device (110) external to the controller; and
a device power connection (111), wherein the device power connection supplies power from the controller to at least one device (110) external to the controller.
AAPA does not explicitly teach the limitation of a second or more device data connections (i.e. plurality of device data connections) that transmit data to and from a second or more devices external to the controller, wherein the second device is the TERU. 
However, Wenger teaches a refrigerated transport unit (Fig 1B-2) comprising a controller (225) connected to a transport climate control system (225) by a two-way communication (Fig 1B).
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified AAPA and integrated a 2-way data connection for the controller and the TERU, as taught by Wenger, in order to control the TERU (see Wenger ¶ 77). 
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
The applicant is reminded that in a method claim the steps following and dependent from a conditional limitation (i.e. comparison step limitation) do not have to be performed in the method, if the condition precedent recited in each step is not met. An examiner does not have to provide evidence for the required method steps that are not require to be performed. According to a Patent Trial and Appeal Board decision mailed 04/28/2016 for application case 12/184,020. “It is of course true that method steps may be contingent. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”.Cybersettle, Inc. v. National Arbitration Forum, Inc., 243 Fed.Appx. 603, 606–07 (Fed.Cir.2007). The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. MPEP 2111.04 II.

Re claim 3, AAPA, as modified, teaches control system of claim 1. AAPA teaches wherein the controller is configured to trigger the start-up of the vehicle engine based on a determination by safety logic (117) (see ¶ 91 and steps 202-204). AAPA does not explicitly teach the limitation of the safety logic being external to the controller. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filled to arranged the safety logic external to the controller, for the purpose of fixing the safety logic without the need to manipulate the controller, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI

Re claim 4, AAPA, as modified, teaches control system of claim 1. AAPA, as modified, teaches each device is preferably any one of: a TERU (as modified) and a HMI (110).

Re claim 5, AAPA, as modified, teaches control system of claim 1. AAPA, as modified, teaches the vehicle data connection is a two-way data connection (“two-way data link 106”) such that the data connections form a communication network between the controller and vehicle.

Re claim 7, AAPA, as modified, teaches control system of claim 1. AAPA, as modified, teaches wherein the control system is configured to be retrospectively connected to a pre-existing, conventional TERU (implicit).

Re claim 8, AAPA, as modified, teaches control system of claim 1. AAPA, as modified, teaches the controller comprises a controller power connection (109) for receiving power from the vehicle (e.g. ¶ 83, “a 24V DC power connection 109 between the vehicle 107 and the controller 102”).

Re claim 9, AAPA, as modified, teaches control system of claim 1. AAPA, as modified, teaches wherein at least one device to which a device data connection transmits data to and from is a human machine interface (110), and wherein the controller is configured such that inputs and controls for the system can be received from the HMI and telematics outputs can be sent to the HMI (e.g. ¶ 85).

Re claim 10, AAPA, as modified, teaches control system of claim 1. Wenger further teaches wherein at least one device (260) to which a device data connection (see connection Fig 2) transmits data to and from is a telematics input and/or output (e.g. ¶ 74, “The data logging device 260 can also operate as a telematics unit”) configured to transmit/receive data to a location outside of the system.

Re claim 12, AAPA, as modified, teaches control system of claim 1. Wenger further teaches comprising a power take module (103) that supplies power to a refrigeration system (101) of the transport engineless refrigeration unit, wherein the power module is coupled to a power take off unit (e.g. ¶ 82, “a power module 103 that is connected to power take off unit (PTO)”) of the vehicle for the generation of power.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA, in view of Wenger, in view of Bryan et al. (US 20100250039), hereinafter referred to as Bryan. 

Re claim 6, AAPA, as modified, teaches control system of claim 1. AAPA, as modified, does not explicitly teach the limitation of wherein the device data connections, the vehicle data connection and/or the vehicle engine on/off connection are wired connections, wherein the device data connections are preferably CAN bus connections. Bryan teaches a vehicle comprising a vehicle control a climate control connected by a can buss (see Fig 1; 28, 22, 36). Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified AAPA and integrated wherein the device data connections, the vehicle data connection and/or the vehicle engine on/off connection are wired connections, wherein the device data connections are preferably CAN bus connections, as taught by Bryan, in order to have a more efficient system (see Bryan ¶ 5). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892)
Lavrich et al (US 20220080803) teaches a transport refrigeration system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        9/22/2022